Case 2:18-cv-00546-JRG Document 59-9 Filed 09/12/19 Page 1 of 8 PageID #: 3246




                      EXHIBIT 4
Brian Lanier - Cupertino, California | Professional Profile | LinkedIn     Page 1 of 7
   Case 2:18-cv-00546-JRG Document 59-9 Filed 09/12/19 Page 2 of 8 PageID #: 3247




        Brian Lanier




   Brian Lanier                                           GrubHub

   Apple
                                                          Santa Clara University
   Cupertino, California · 500+ connections


       Join to Connect




   About

   With more than 25 years’ experience in product development, program management,
   and architectural leadership, I transform businesses by driving innovation, strengthening
   customer loyalty, and creating new market opportunities.


   As Vice President of Engineering at Comcast, I spearheaded the Converged Products
   initiative, redesigning the set-top box, rebuilding the software stack, and revolutionizing
   the architecture of the entire cable system to launch our new X1 Platform.


   The X1 platform transformed Comcast from a technology consumer dependent upon
   external vendors such as Motorola, Pace, and Cisco, to an independent technology
   producer and reduced annual costs by more than $3.5B.


   I was also instrumental in developing a significant future revenue stream for Comcast as




https://www.linkedin.com/in/brianlanier/                                                  9/5/2019
Brian Lanier - Cupertino, California | Professional Profile | LinkedIn     Page 2 of 7
   Case 2:18-cv-00546-JRG Document 59-9 Filed 09/12/19 Page 3 of 8 PageID #: 3248


   other cable operators license the new X1 technology to better compete with telecom and
   satellite rivals, fundamentally changing the industrywide business model.

       Brian
   As Vice   Lanier of Product Development & Software Engineering at TiVo, I led a team
           President
   of 200 employees pioneering broadband delivery of Emmy Award-winning content to
   widen our customer offering from TV shows to millions of movies, video clips, and songs.


   And at Moxi Digital, as Director of Software Development, I led the overall software
   architecture and design effort for “Moxi Media Center” home media server, winning the
   CES Best of Show Award in 2002.



   ► WORK AUTHORIZATION


   Hold dual US and EU citizenship



   ► AREAS OF EXPERTISE


   Strategic Planning ♦ Business Development ♦ Agile Methodology ♦ Architectural
   Leadership ♦ Customer Acquisition ♦ Client Retention ♦ Partnerships & Alliances ♦
   Continuous Improvement ♦ Virtualization ♦ Cloud Computing ♦ Risk Management ♦
   Mergers & Acquisitions ♦ Turnarounds ♦ Revitalizations



   ► OPEN TO NETWORKING OPPORTUNITIES


   Please feel free to contact me at +1.408.666.6970 or brian@lanier.org.




   Experience

             CTO
             GrubHub
             Sep 2014 – Jan 2016 · 1 year 5 months

             Chicago, Illinois




https://www.linkedin.com/in/brianlanier/                                                  9/5/2019
Brian Lanier - Cupertino, California | Professional Profile | LinkedIn     Page 3 of 7
   Case 2:18-cv-00546-JRG Document 59-9 Filed 09/12/19 Page 4 of 8 PageID #: 3249




        Brian Lanier
             Vice President – Product Development & Software Engineering
             TiVo
             2004 – 2009 · 5 years

             Alviso, California

             At TiVo, I led product development, program management, and quality
             assurance for our Emmy Award-winning TiVo DVR and Service, while managing
             200 employees and contractors globally. I was also a key member of the
             Product Strategy team.


             Some of the key ways in which I made a difference include:


             INNOVATION / BUSINESS TRANSFORMATION
             ► Pioneered broadband delivery of content, allowing subscribers to download
             and watch millions of TV shows, movies, video clips, and songs on both...

             Show more


             Director of Product Development
             Scale 8
             2002 – 2003 · 1 year

             San Francisco, California

             At Scale 8, I led the technical turnaround effort for a struggling dot-com,
             turning a service-based file hosting operation into a distributed network-
             attached storage product.


             My impact on the business:


             ► Analyzed existing development efforts and eliminated nonessential initiatives
             to minimize cost.




https://www.linkedin.com/in/brianlanier/                                                   9/5/2019
Brian Lanier - Cupertino, California | Professional Profile | LinkedIn     Page 4 of 7
   Case 2:18-cv-00546-JRG Document 59-9 Filed 09/12/19 Page 5 of 8 PageID #: 3250




             Director of Software Development
             Moxi Digital (acquired by Digeo)
        Brian Lanier
             2000 – 2002 · 2 years

             Palo Alto, California

             In this role, I oversaw all aspects of user interface design, usability testing, and
             information architecture.


             My best achievements were:


             ► Led overall software architecture and design effort for award-winning “Moxi
             Media Center” home media server, winning CES Best of Show Award in 2002.


             ► Played instrument role in sale of company, establishing credibility of
             technology in discussions with prominent investors including Paul Allen and
             Digeo.


             Director of Software Engineering, Desktop Products & OEM
             Pinnacle Systems (now Avid)
             1995 – 2000 · 5 years

             Mountain View, California

             At Pinnacle Systems, I built award-winning media production products based on
             Windows, Mac, and proprietary embedded product families.


             My key contributions to the organization were:


             ► Led technology evaluation, due diligence, and post-merger integrations for
             11 acquisitions.


             ► Contributed to rise in stock price from $2 to $42.




https://www.linkedin.com/in/brianlanier/                                                      9/5/2019
Brian Lanier - Cupertino, California | Professional Profile | LinkedIn     Page 5 of 7
   Case 2:18-cv-00546-JRG Document 59-9 Filed 09/12/19 Page 6 of 8 PageID #: 3251



   Education

        BrianSanta
              Lanier Clara University
             Bachelor of Science (B.Sc.) · Decision and Information Sciences

             1986 – 1990




       View Brian Lanier’s full profile to

                        See who you know in common

                        Get introduced

                        Contact Brian Lanier directly


          Join to view full profile




Others named Brian Lanier
         Brian Lanier
         Creative leadership, vision, strategy, and direction.
         San Francisco Bay Area

         Brian Lanier
         Senior Reservoir Engineer at Pivotal Petroleum
         Dallas/Fort Worth Area

         Brian Lanier
         UX/UI Design Contractor at Percipient.ai
         San Francisco Bay Area

         Brian Lanier
         Software Development Manager, Swift Documentation Team at Apple
         San Francisco Bay Area




https://www.linkedin.com/in/brianlanier/                                       9/5/2019
Brian Lanier - Cupertino, California | Professional Profile | LinkedIn     Page 6 of 7
   Case 2:18-cv-00546-JRG Document 59-9 Filed 09/12/19 Page 7 of 8 PageID #: 3252


43 others named Brian Lanier are on LinkedIn


   See others named Brian Lanier
       Brian Lanier


Learn the skills Brian has
                  A3 Problem Solving for Continuous Improvement



                  Strategic Partnerships



                  Creating a Unique Competitive Advantage




   See all courses



Brian’s public profile badge
Include this LinkedIn profile on other websites


          Brian Lanier
          Apple


        Santa Clara University



   View profile



   View profile badges



View similar profiles

         I- Metro




https://www.linkedin.com/in/brianlanier/                                      9/5/2019
Brian Lanier - Cupertino, California | Professional Profile | LinkedIn     Page 7 of 7
   Case 2:18-cv-00546-JRG Document 59-9 Filed 09/12/19 Page 8 of 8 PageID #: 3253



          Raghu Hiremagalur
          CTO at LinkedIn
        Brian Lanier
          Anant Jhingran



          Ming Lu
          CTO, eBay Classifieds Group Emerging Markets


          Jim Miller



          Mazen Rawashdeh




              © 2019                                About

   User Agreement                                   Privacy Policy

   Cookie Policy                                    Copyright Policy

   Brand Policy                                     Guest Controls

   Community Guidelines                             Language




https://www.linkedin.com/in/brianlanier/                                      9/5/2019
